Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
This action is in response to applicant’s amendment of 02/02/2021. Claims 1-16 are pending and have been considered as follows.  

Allowable Subject Matter
Claims 1-16 are pending and allowed. 
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Stein Fridtjof (DE102012004198) teaches detecting an environment of a vehicle (1), and collecting data of a terrain profile (G). Critical driving conditions such as fitting the vehicle on the ground, overturning of the vehicle, sliding of the vehicle in longitudinal direction, lateral sliding of the vehicle and running over a ahead-lying portion of the terrain profile are predicted based on the detected terrain profile. A display unit is arranged in inner space of the vehicle for graphically outputting the critical driving condition. An independent claim is included for device for assisting driver in driving vehicle.
Furthermore, Miyoshi et al (US20060212222) teaches a safe movement support apparatus includes an environmental three-dimensional information acquisition unit 1 for 
Furthermore, Stein et al (US20160325753) teaches systems and methods for determining a road profile along a predicted path. In one implementation, a system includes at least one image capture device configured to acquire a plurality of images of an area in a vicinity of a user vehicle; a data interface; and at least one processing device configured to receive the plurality of images captured by the image capture device through the data interface; and compute a profile of a road along one or more predicted paths of the user vehicle. At least one of the one or more predicted paths is predicted based on image data.
In regards to independent claim 1 Stein Fridtjof, Miyoshi et al, and Stein et al, taken either individually or in combination with other art of record, fails to teach or render obvious:
wherein the control unit further includes a road surface reconfiguring unit configured to reconfigure the elevation map depending on the detected inclination angle, wherein the first detection unit detects three-dimensional coordinates of a point group at a periphery of a front side of the moving body and supplies the three- dimensional coordinates to the control unit, and wherein the control unit creates lattices corresponding to the point group and creates a mesh based on the lattices, the mesh corresponding to the virtual space. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of reasons for allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDALLA A KHALED/           Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667